Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-13 are presented for examination.

Claim Objections
2.	Claims 1, 5, 7, and 9 are objected to because of the following informalities: 
As per Claim 1, 5, and 8, they recite the limitation “their” which is unclear what the limitation refers.
As per Claim 7, it recites the limitation “curves, and the simulation” which would be better “curves and the simulation”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a model-building module”, “a preprocessing module”, “a simulation module”, “a sample generation module”, “a response surface-fitting module”, and “an optimization module” in claim 9; “a parameter-determining module” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
(Step 1) The claim 1-18 is directed to recite steps or acts including performing an optimization operation; thus, the claims are to a process, which is one of the statutory categories of invention. The claim 9-13 is directed a system operated in a host computer which is machine so a statutory category of invention. 
(Step 2A – Prong One) The claims 1, 5 and 9 recite:
(Claim 1) …
performing a simulation operation by using the die model and the workpiece model in accordance with a stamping curve (under its broadest reasonable interpretation, a mathematical concept as described in [0037]); 
determining a plurality of die parameters of the die model influencing the at least one quality item and numeric ranges of the die parameters by collaborating the simulation operation with a full-factor design of experiments (under its broadest reasonable interpretation, a mathematical concept as described in [0037]); 
repeating the simulation operation within the numeric ranges of the die parameters, thereby obtaining a plurality of sets of sample data, wherein each of the sets of sample data comprises values of the die parameters and their corresponding values of the at least one quality item; performing a response surface fitting operation on the sets of sample data, thereby obtaining a response surface (under its broadest reasonable interpretation, a mathematical concept as described in [0038]); and 
performing an optimization operation on the response surface with respect to the design goal by using an optimization algorithm, thereby obtaining a set of optimal values for the die parameters (under its broadest reasonable interpretation, a mathematical concept as described in [0039]).
(Claim 5) … 
performing a simulation operation by using the die model and the workpiece model in accordance with each of the stamping curves, thereby obtaining a plurality of sets of sample data, wherein the sets of sample data comprise the stamping curves and their corresponding values of the at least one quality item (under its broadest reasonable interpretation, a mathematical concept as described in [0037]); 
performing a response surface fitting operation on the sets of sample data, thereby obtaining a response surface (under its broadest reasonable interpretation, a mathematical concept as described in [0038]); and 
performing an optimization operation on the response surface with respect to the design goal by using an optimization algorithm, thereby obtaining an optimal stamping curve (under its broadest reasonable interpretation, a mathematical concept as described in [0039]).
(Claim 9)  ... 
… to perform a simulation operation repeatedly by using the die model and the workpiece model in accordance with one of the at least one stamping curve (under its broadest reasonable interpretation, a mathematical concept as described in [0037]); 
…to repeat the simulation operation in accordance with each of the at least one stamping curve or within numeric ranges of a plurality of die parameters of the die model influencing the at least one quality item, thereby obtaining a plurality of sets of sample data, wherein the sets of sample data comprise the stamping curves and their corresponding values of the at least one quality item, or each of the sets of sample data comprises values of the die parameters and their corresponding values of the at least one quality item (under its broadest reasonable interpretation, a mathematical concept as described in [0037]); 
… to perform a response surface fitting operation on the sets of sample data, thereby obtaining a response surface (under its broadest reasonable interpretation, a mathematical concept as described in [0038]); and 
… to perform an optimization operation on the response surface with respect to the design goal by using an optimization algorithm, thereby obtaining an optimal stamping curve or a set of optimal values for the die parameters (under its broadest reasonable interpretation, a mathematical concept as described in [0039]).
Further the limitation dependent claims, under its broadest reasonable interpretation, is a  abstract idea of mathematical concepts, more particularly mathematical calculations. 
Therefore, the limitations, under its broadest reasonable interpretation, are the abstract idea of mathematical concepts, more particularly mathematical calculations.
(Step 2A – Prong Two: integration into practical application) This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements “system” (Claim 9), “ host computer” (Claim 9), “a model-building module” (Claim 9), “a preprocessing module” (Claim 9), “a simulation module” (Claim 9), “a sample generation module” (Claim 9), “a response surface-fitting module” (Claim 9), “an optimization module” (Claim 9),  “a parameter-determining module” (Claim 10) which are recited at high level generality and recited so generally that they represent more than mere instruction to apply the judicial exception on a computer (see MPEP 2106.05(f)). The limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(d)). Further the limitation “building a die model and a workpiece model, wherein the workpiece model is placed in the die model, the workpiece having at least one quality item, each of the at least one quality item having a design goal” and “defining a plurality of stamping curves” is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)). In particular, the additional elements “a die model”, “a workpiece model”, “quality item”, “a design goal”, and “stamping curves” are an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)).  These additional elements do not integrate a method for optimizing metal stamping process parameters because they do no more than implement the mathematical modeling on a computer which merely uses a computer as a tool to perform an abstract idea.
(Step 2B - inventive concept) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “system” (Claim 9), “ host computer” (Claim 9), “a model-building module” (Claim 9), “a preprocessing module” (Claim 9), “a simulation module” (Claim 9), “a sample generation module” (Claim 9), “a response surface-fitting module” (Claim 9), “an optimization module” (Claim 9),  “a parameter-determining module” (Claim 10) amount to no more than mere instruction to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept. Further the addition element “a die model”, “a workpiece model”, “quality item”, “a design goal”, and “stamping curves” is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)).
Further dependent claims 2-4, 6-8 and 10-13 recite:
(Claim 2 and 12) wherein the die parameters comprise an upper die angle, a lower die angle, and an upper die drawing depth (insignificant extra solution activity – data gathering), the at least one quality item comprising a formed workpiece thickness, the design goal comprising maximizing a uniformity of the formed workpiece thickness, or maximizing a minimum thickness of the formed workpiece thickness (insignificant extra solution activity – data gathering).
(Claim 3) wherein repeating the simulation operation within the numeric ranges of the die parameters is performed by using an automatic method (mathematical concepts).
(Claim 4, 8, and 13) wherein the response surface fitting operation uses a sequential response surface method, and the optimization algorithm comprises a genetic algorithm, an annealing algorithm, a hybrid algorithm, or a leapfrog algorithm (mathematical concepts).
(Claim 6 and 11) wherein the stamping curves comprise a blanking curve, a holding curve, a multiple pressing curve and/or a pulsation curve (insignificant extra solution activity – data gathering), the at least one quality item comprising a springback amount of a formed workpiece or a thinning rate of a formed workpiece  (insignificant extra solution activity – data gathering), the design goal comprising a minimum value of the springback amount or a minimum range of the thinning rate (mathematical concepts).
	(Claim 7) wherein defining the stamping curves, and the simulation operation are performed by using an automatic method (mathematical concepts).
(Claim 10) to determine the die parameters and numeric ranges of the die parameters by collaborating the simulation operation with a full-factor design of experiments (mathematical concepts).
Considering the claim both individually and in combination, there is no element or combination of elements recited contains any “inventive concept” or adds “significantly more” to transform the abstract concept into a patent-eligible application.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1, 3-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai et al. (“Optimal Design for Springback of Automotive Panel Forming with Kriging Model”) and further in view of Bahloul et al. (“A study on optimal design of process parameters in single point incremental forming of sheet metal by combining Box–Behnken design of experiments, response surface methods and genetic algorithms”).
	As per Claim 1, Zhai et al. teaches a method for optimizing metal stamping process parameters (Abstract), the method comprising: 
building a die model (“design variables, including stamping speed, friction coefficient between die and sheet metal, temperature of die and blank holder, gap between die and blank holder, and blank holder force.” Left column on Pg 26; “x=(x1,x2,x3,x4)T… they represent stamping speed, blank holder force, die clearance and friction coefficient,” left column on Pg 27) and a workpiece model (Section III-A “the finite element model of automobile panel”), wherein the workpiece model is placed in the die model (section III-A “According to the size of the actual die drawing, the finite element model of automobile panel is established”), the workpiece having at least one quality item (section III. “OPTIMUM DESIGN OF SPRINGBACK DEFECT OF AUTOMOBILE PANEL”, “value of springback”, “y denotes the value of springback.” Left column on Pg 27), each of the at least one quality item having a design goal (section III. C “min y = f (x)”); 
performing a simulation operation by using the die model and the workpiece model in accordance with a stamping curve (Pg 26-27, “simulation in ABAQUS”, “GA algorithm in MBC toolbox of MATLAB is used to optimize the rebound defect. The mathematical model is as follows:

    PNG
    media_image1.png
    225
    470
    media_image1.png
    Greyscale
”); 
determining a plurality of die parameters of the die model influencing the at least one quality item (“the optimization result is x= (0.2500, 0.7541, 0.9176, 0.5506)T,”) and numeric ranges of the die parameters by collaborating the simulation operation (
    PNG
    media_image1.png
    225
    470
    media_image1.png
    Greyscale
) with a full-factor design of experiments (section II-D, Figure 3, “Box-Behnken experimental design” left column on pg 27); 
repeating the simulation operation within the numeric ranges of the die parameters, thereby obtaining a plurality of sets of sample data (Table 6, Fig. 7, section III-C: 27 numerical simulation performed), wherein each of the sets of sample data comprises values of the die parameters and their corresponding values of the at least one quality item (Table 6: “Design variables” and “Response” for 27 groups.); 
performing a … fitting operation on the sets of sample data… (Pg 27 “Kriging models obtained by fitting”, Figure 7); and 
performing an optimization operation on the response surface with respect to the design goal by using an optimization algorithm, thereby obtaining a set of optimal values for the die parameters (section III-C, Table 8 “The optimization results are converted into process parameters and compared with the initial design, which is shown in Table 8”, “the optimization result is x= (0.2500, 0.7541, 0.9176, 0.5506)T,” on right column on Pg 27).
Zhai et al. fails to teach explicitly performing a response surface fitting operation on the sets of sample data, thereby obtaining a response surface.
Bahloul et al. teaches performing a response surface fitting operation on the sets of sample data, thereby obtaining a response surface (left column on Pg 165 “The optimal forming strategy was determined by finite element analyses (FEA) in combination with response surface method (RSM) and sequential quadratic programming (SQP) algorithm.”).
Zhai et al. and Bahloul et al. are analogous art because they are both related to a design optimization.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Bahloul et al. into Zhai et al.’s invention to maximize the accuracy (Zhai et al.: right column on pg 183).  

As per Claim 5 and 9, Zhai et al. teaches a method/system for optimizing metal stamping process parameters, the method comprising: 
(Claim 5 and 9) building a die model (“design variables, including stamping speed, friction coefficient between die and sheet metal, temperature of die and blank holder, gap between die and blank holder, and blank holder force.” Left column on Pg 26; “x=(x1,x2,x3,x4)T… they represent stamping speed, blank holder force, die clearance and friction coefficient,” left column on Pg 27) and a workpiece model (Section III-A “the finite element model of automobile panel”), wherein the workpiece model is placed in the die model (section III-A “According to the size of the actual die drawing, the finite element model of automobile panel is established”), the workpiece having at least one quality item (section III. “OPTIMUM DESIGN OF SPRINGBACK DEFECT OF AUTOMOBILE PANEL”, “value of springback”, “y denotes the value of springback.” Left column on Pg 27), each of the at least one quality item having a design goal (section III. C “min y = f (x)”); 
(Claim 5 and 9) defining a plurality of stamping curves (“design variables, including stamping speed,” Left column on Pg 26; “stamping speed” left column on Pg 27, Table 6: “stamping speed” in 27 different groups of design variables); 
(Claim 5) performing a simulation operation by using the die model and the workpiece model in accordance with each of the stamping curves, thereby obtaining a plurality of sets of sample data, wherein the sets of sample data comprise the stamping curves and their corresponding values of the at least one quality item (Table 6: “stamping speed” in 27 different groups of design variables; Pg 26-27,  “simulation in ABAQUS”, “GA algorithm in MBC toolbox of MATLAB is used to optimize the rebound defect. The mathematical model is as follows:

    PNG
    media_image1.png
    225
    470
    media_image1.png
    Greyscale
”); 
(Claim 9) to repeat the simulation operation in accordance with each of the at least one stamping curve or within numeric ranges of a plurality of die parameters of the die model influencing the at least one quality item (Table 6, Fig. 7, section III-C: 27 numerical simulation performed), thereby obtaining a plurality of sets of sample data (Table 6: “Design variables” and “Response” for 27 groups.), wherein the sets of sample data comprise the stamping curves and their corresponding values of the at least one quality item, or each of the sets of sample data comprises values of the die parameters and their corresponding values of the at least one quality item(Table 6: “Design variables” and “Response” for 27 groups, (Table 6: “stamping speed” in 27 different groups of design variables; Pg 26-27,  “simulation in ABAQUS”, “GA algorithm in MBC toolbox of MATLAB is used to optimize the rebound defect. The mathematical model is as follows:

    PNG
    media_image1.png
    225
    470
    media_image1.png
    Greyscale
”));
repeating the simulation operation within the numeric ranges of the die parameters, thereby obtaining a plurality of sets of sample data (Table 6, Fig. 7, section III-C: 27 numerical simulation performed), wherein each of the sets of sample data comprises values of the die parameters and their corresponding values of the at least one quality item (Table 6: “Design variables” and “Response” for 27 groups.); 
(Claim 5 and 9) performing a … fitting operation on the sets of sample data… (Pg 27 “Kriging models obtained by fitting”); and 
(Claim 5 and 9) performing an optimization operation on the response surface with respect to the design goal by using an optimization algorithm, thereby obtaining an optimal stamping curve.
Zhai et al. fails to teach explicitly performing a response surface fitting operation on the sets of sample data, thereby obtaining a response surface.
Bahloul et al. teaches performing a response surface fitting operation on the sets of sample data, thereby obtaining a response surface (left column on Pg 165 “The optimal forming strategy was determined by finite element analyses (FEA) in combination with response surface method (RSM) and sequential quadratic programming (SQP) algorithm.”).

As per Claim 3, Zhai et al. teaches wherein repeating the simulation operation within the numeric ranges of the die parameters is performed by using an automatic method (PG 26-27, “simulation in ABAQUS”, “DACE toolbox in MATLAB”, “MBC toolbox of MATLAB”).

As per Claim 4, 8, and 13, Zhai et al. teaches …and the optimization algorithm comprises a genetic algorithm, an annealing algorithm, a hybrid algorithm, or a leapfrog algorithm (Pg 27 “GA algorithm”).
Zhai et al. fails to teach explicitly wherein the response surface fitting operation uses a sequential response surface method.
Bahloul et al. teaches wherein the response surface fitting operation uses a sequential response surface method (left column on Pg 165 “The optimal forming strategy was determined by finite element analyses (FEA) in combination with response surface method (RSM) and sequential quadratic programming (SQP) algorithm.”).

As per Claim 6 and 11, Zhai et al. teaches wherein the stamping curves comprise a blanking curve (“design variables, including stamping speed, …, gap between die and blank holder, and blank holder force.” Left column on Pg 26; “x=(x1,x2,x3,x4)T… they represent stamping speed, blankholder force,…” left column on Pg 27), a holding curve (“(“design variables, including stamping speed, …, gap between die and blank holder, and blank holder force.” Left column on Pg 26; “x=(x1,x2,x3,x4)T… they represent stamping speed, blank
holder force,…” left column on Pg 27), a multiple pressing curve and/or a pulsation curve, the at least one quality item comprising a springback amount of a formed workpiece (section III. “OPTIMUM DESIGN OF SPRINGBACK DEFECT OF AUTOMOBILE PANEL”, “value of springback”, “y denotes the value of springback.” Left column on Pg 27) or a thinning rate of a formed workpiece, the design goal comprising a minimum value of the springback amount (section III. “OPTIMUM DESIGN OF SPRINGBACK DEFECT OF AUTOMOBILE PANEL”, “value of springback”, “y denotes the value of springback.” Left column on Pg 27; section III. C “min y = f (x)”) or a minimum range of the thinning rate.
As per Claim 7, Zhai et al. teaches wherein defining the stamping curves, and the simulation operation are performed by using an automatic method (PG 26-27, “simulation in ABAQUS”, “DACE toolbox in MATLAB”, “MBC toolbox of MATLAB”).

As per Claim 10, Zhai et al. teaches a parameter-determining module configured to determine the die parameters and numeric ranges of the die parameters by collaborating the simulation operation (Pg 26-27, “simulation in ABAQUS”, “GA algorithm in MBC toolbox of MATLAB is used to optimize the rebound defect. The mathematical model is as follows:
    PNG
    media_image1.png
    225
    470
    media_image1.png
    Greyscale
”)with a full-factor design of experiments (section II-D, Figure 3, “Box-Behnken experimental design” left column on pg 27). 

6.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai et al. (“Optimal Design for Springback of Automotive Panel Forming with Kriging Model”), in view of Bahloul et al. (“A study on optimal design of process parameters in single point incremental forming of sheet metal by combining Box–Behnken design of experiments, response surface methods and genetic algorithms”), and further in view of  Zhang et al. (CN 102814447 A).
Zhai et al. as modified by Bahloul et al.  teaches most all the instant invention as applied to claims 1, 3-11, and 13 above.
As per Claim 2 and 12, Zhai et al. fails to teach explicitly wherein the die parameters comprise an upper die angle, a lower die angle, and an upper die drawing depth, the at least one quality item comprising a formed workpiece thickness, the design goal comprising maximizing a uniformity of the formed workpiece thickness, or maximizing a minimum thickness of the formed workpiece thickness.
Bahloul et al. teaches the at least one quality item comprising a formed workpiece thickness (section 5, equation (17) and (18a), section 6.2.1.), the design goal comprising maximizing a uniformity of the formed workpiece thickness (section 5 “thinning rate”), or maximizing a minimum thickness of the formed workpiece thickness (section 5, equation (17) and (18a), section 6.2.1.).
Zhang et al. teaches wherein the die parameters comprise an upper die angle ([0044]), a lower die angle ([0060]), and an upper die drawing depth ([0044]).
Zhai et al., Bahloul et al., and Zhang et al. are analogous art because they are all related to a design optimization.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Zhang et al. into Zhai et al. and Bahloul et al.’s invention to maximize the accuracy (Zhai et al.: right column on pg 183) and to provide a die design optimization with size precision (Zhang et al.: Abstract, [0004]).

Conclusion
7.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sasahara (US 20030050765 A1) discloses die assembly designing optimization.  
Yu et al. (“Multi-objective optimizations of multidirectional forming mold based on fractional factorial design”) discloses the response surface method and the fractional factorial design for performing die shape design in metal forging

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/            Primary Examiner, Art Unit 2146